[J-5-2014]
              IN THE SUPREME COURT OF PENNSYLVANIA
                          MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :     No. 45 MAP 2013
                              :
                Appellee      :     Appeal from the Order of the Superior
                              :     Court at No. 721 EDA 2011, Dated June
                              :     13, 2012, Affirming the Judgment of
          v.
                              :     Sentence of the Chester County Court of
                              :     Common Pleas, Criminal Division, at No.
ADAM MIELNICKI,               :     CP-15-CR-0002765-2010, Dated February
                              :     3, 2011
                Appellant     :
                              :     ARGUED: March 11, 2014


                                ORDER


PER CURIAM                            DECIDED: December 15, 2014


    The appeal is dismissed as having been IMPROVIDENTLY GRANTED.